 Case 2:19-cv-04922-DSF-MAA Document 23 Filed 08/10/20 Page 1 of 10 Page ID #:575



1    THE LAW FIRM OF JOSEPH H. LOW IV
2    Joseph H. Low IV (State Bar No. 194897)
     joseph@jhllaw.com
3
     100 Oceangate, 12th Floor
4    Long Beach, CA 90802
5
     Telephone: (562) 901-0840
     Facsimile: (562) 901-0841
6

7    Attorney for Plaintiffs
8

9                        UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA
10

11
     RICKY RAY, et al.                            CASE NO. 2:19-cv-04922-DSF-(MAAx)
12

13                Plaintiffs,                     PLAINTIFF, RICKY RAY, ET AL.
                                                  (RAY FAMILY) MEMORANDUM OF
14   vs.                                          POINTS AND AUTHORITIES IN
15                                                OPPOSITION TO MOTION FOR
     STATE FARM MUTUAL                            SUMMARY JUDGMENT
16
     AUTOMOBILE INSURANCE
17   COMPANY, et al                               Filed Concurrently with:
18
                                                      - Statement of Genuine Disputes
                  Defendants.                         - Declaration of Joseph H. Low IV
19                                                    - Declaration of Low for Denial or
20                                                       Continuance for Discovery
21
                                                  Date:                08/31/20
22                                                Time:                1:30 p.m.
23
                                                  Courtroom:           7D
                                                  Complaint Filed:     03/07/19
24                                                Trial:               04/13/21
25

26
           Plaintiffs, Ricky Ray, individually and as successor in interest to Cynthia
27
     Ray, deceased, Morgan Howard, Alexis Grimm (Alexis), Kourtnee Grimm
28
     (Kourtnee), and J.R., a minor, by and through her guardian ad litem, Ricky Ray


                                                   1
                  PLAINTIFFS’ POINTS & AUTHORITIES IN OPPOSITION TO STATE FARM’S MSJ
 Case 2:19-cv-04922-DSF-MAA Document 23 Filed 08/10/20 Page 2 of 10 Page ID #:576



1    (Ray Family), respectfully submit the following memorandum of points and
2    authorities in opposition to the motion for summary judgment (MSJ) brought by
3    defendant, State Farm Mutual Automobile Insurance Company (State Farm):
4                                                   I.
5                                        INTRODUCTION
6             The Ray Family complains against State Farm for breach of its implied
7    warranty of good faith and fair dealing after refusing to settle the Ray Family
8    claims for wrongful death and personal injuries suffered on 08/31/14, in an
9    automobile collision with its insured driver, Jason Trinidad, who fell asleep at the
10   wheel while operating a motor vehicle owned by insured, Jocelyn Carreon
11   (Separate Statement (SS) No. 1)1.
12            Four triable issues of material fact are subsumed in the complaint’s
13   allegation of failure to reasonably settle with the Ray Family. The jury is to decide
14   whether State Farm breached the implied covenant of good faith and fair dealing as
15   to: (a) the reasonableness of the Ray Family demand to settle (Demand);
16   (b) receipt of the Demand; (c) failure to interplead the policy which will protect its
17   insureds; and/or (d) failure to protect its insureds by depletion of the policy
18   through settlement with a third party.
19   A.       REASONABLE DEMAND
20            The Ray Family made a reasonable settlement Demand for the death of their
21   wife and mother on 11/17/2014 (SS 19). State Farm argues the Demand failed to
22   include all injured parties and all insureds. The Ray Family argues it could not
23   have known about the third party claims (SS 2, 11, 39). Third party, Lucia Neco,
24   failed to make a claim. Jerry Bogue’s claim was not made until 04/15/15 (SS 2,
25   27).
26

27
     1
         All references are to the Ray Family’s Statement of Genuine Disputes, referred by
28
     the letters, SS, for ease of identification.

                                                     2
                    PLAINTIFFS’ POINTS & AUTHORITIES IN OPPOSITION TO STATE FARM’S MSJ
 Case 2:19-cv-04922-DSF-MAA Document 23 Filed 08/10/20 Page 3 of 10 Page ID #:577



1           Ray Family argues it could never have known the identity of all the insureds.
2    The unknown, third insured, Socrates Cabales, was not disclosed to the Ray Family
3    or its counsel, before filing the underlying complaint (SS 3, 36-38). Jocelyn
4    Carreon served verified discovery responses in the underlying complaint that she
5    was the only insured and the only owner of the vehicle driven by Jason Trinidad
6    (SS 36).
7           The settlement Demand is reasonable because State Farm knew a verdict
8    was likely to exceed the demand, based on damages including the death of Cynthia
9    Ray, plaintiffs’ wife and mother, and based on (100%) liability where the insured
10   driver fell asleep at the wheel (SS 2, 6, 12). The reasonableness of the Demand
11   is a triable issue of material fact.
12   B.     RECEIPT OF THE DEMAND
13          State Farm argues that it never received the Demand until attorney Joseph H.
14   Low IV, representing the Ray Family, faxed the Demand to State Farm on
15   04/20/15 (SS 17, 19). The Demand was mailed to Jason Trinidad on 11/17/14
16   (SS 19). State Farm asserts it “issued an excess exposure letter” to Trinidad on
17   09/26/14 (SS 6). Both correspondences were mailed to the same address for Jason
18   Trinidad (SS 41). At his deposition on 07/14/16, Mr. Trinidad testified that he had
19   not received any correspondence regarding this collision, other than service of the
20   underlying complaint (SS 6, 40, 42). If Mr. Trinidad did not receive the Demand,
21   then why did he not receive State Farm’s excess exposure letter “issued” prior to
22   the Demand. Receipt of the Demand is a triable issue of material fact.
23   C.     FAILURE TO INTERPLEAD THE POLICY
24          State Farm failed to interplead the policy to protect its insureds (SS 34, 35,
25   47). The complaint’s allegation for failure to settle includes a breach of the duty to
26   protect the insured’s risk of exposure. Although State Farm made multiple
27   requests that the Ray Family participate in a mediation to obtain a global
28   settlement with Mr. Bogue, it never suggested or submitted an interpleader of the


                                                    3
                   PLAINTIFFS’ POINTS & AUTHORITIES IN OPPOSITION TO STATE FARM’S MSJ
 Case 2:19-cv-04922-DSF-MAA Document 23 Filed 08/10/20 Page 4 of 10 Page ID #:578



1    policy to the court (48). An interpleader would not protect State Farm from any
2    later claims of bad faith, such as failing to identify its insured, Socrates Cabales, or
3    failing to protect the insured by depleting the policy by settling with Mr. Bogue.
4    Interpleader would protect its insureds from liability for an excess judgment.
5    Whether State Farm breached its duty to its insureds by failing to interplead the
6    policy to the court is a triable issue of material fact.
7    D.    DEPLETING THE POLICY BY SETTLEMENT WITH BOGUE
8          State Farm settled Jeffery Bogue’s claims which depleted the policy to the
9    detriment of State Farm’s insureds (SS 29). State Farm’s claims file notes that an
10   agreement was made with its insured to settle with Jerry Bogue (SS 43). Such an
11   agreement would set up the insured for personal exposure on a verdict in excess of
12   the policy. What are the terms of that agreement? Who are the parties to that
13   agreement? The settlement released all three insureds, Jason Trinidad, Jocelyn
14   Carreon and Socrates Cabales (SS 29). The settlement amount was not made
15   known to the Ray Family, including the release of the unknown insured, Socrates
16   Cabales. The complaint’s failure to settle allegation includes State Farm’s
17   agreement with its insured to deplete the policy. Whether State Farm breached
18   its duty by depleting the policy through settlement with a third party is a
19   triable issue of material fact.
20

21                                               II.
22                                STATEMENT OF FACTS
23         On August 31, 2014, the Ray Family, with the exception of adult daughter,
24   Morgan Howard, were stopped along the roadside of highway 5 northbound, at or
25   near Santa Clarita, California, when they and their vehicles were struck by Jason
26   Trinidad, asleep at the wheel of the vehicle insured by State Farm and owned by
27   his mother, Jocelyn Carreon (SS 1).
28   ///


                                                   4
                  PLAINTIFFS’ POINTS & AUTHORITIES IN OPPOSITION TO STATE FARM’S MSJ
 Case 2:19-cv-04922-DSF-MAA Document 23 Filed 08/10/20 Page 5 of 10 Page ID #:579



1    A.    THE INJURED CLAIMANTS
2          Cynthia Ray was killed instantly. Her husband, Ricky Ray, and their three
3    minor children, Alexis, Kourtnee and J.R., all suffered personal injuries and were
4    taken by ambulance to the emergency room (SS 1, 2).
5          Two additional persons, Jerry Bogue and Lydia Neco, were injured (SS 2).
6    Mr. Ray had no means of determining “all” injury claims when making his demand
7    on 11/17/14. Mr. Ray did not know about Lydia Neco who, although injured, never
8    made a claim (SS 2, 11, 39). Mr. Bogue did not make a claim for injuries until
9    04/15/15 (SS 2, 27).
10   B.    THE STATE FARM POLICY
11         The State Farm insurance policy covered named insureds, Jocelyn Carreon
12   and Socrates Cabales. The policy also covered Jason Trinidad, identified as an
13   insured resident relative, permissive user of the vehicle (SS 3). Jocelyn Carreon
14   verified discovery responses in the underlying case that she was the only insured
15   under this policy (SS 36).
16         Socrates Cabales was not disclosed in the underlying discovery as an insured
17   (SS 36-38). State Farm knew Mr. Cabales was an insured with liability to the Ray
18   Family. State Farm sent correspondence separately to Ms. Carreon and Mr.
19   Cabales, at the same address, requesting permission to release the policy limits.
20   They each responded with signatures on separate correspondences (SS 7).
21         State Farm’s agent, Sue May, gave instructions to destroy correspondence
22   addressed to Mr. Low written on 03/20/15 which referenced Mr. Cabales as the
23   insured (SS 38). State Farm’s letter to Mr. Low of 04/07/15 which also referenced
24   Mr. Cabales as an insured, was faxed to an unknown fax number, and never
25   received by Mr. Low (SS 38). The settlement agreement with Jerry Bogue
26   released the State Farm insureds: Jason Trinidad, Jocelyn Carreon and Socrates
27   Cabales (SS 3, 37, 38).
28         The policy limits were $25,000 per person and $50,000 per occurrence


                                                   5
                  PLAINTIFFS’ POINTS & AUTHORITIES IN OPPOSITION TO STATE FARM’S MSJ
 Case 2:19-cv-04922-DSF-MAA Document 23 Filed 08/10/20 Page 6 of 10 Page ID #:580



1    (SS 3). State Farm knew on 09/26/14, that the damages would exceed the
2    coverage, when it allegedly sent an excess exposure letter to Jason Trinidad
3    (SS 6)2. On 09/29/14, State Farm’s agent, Maureen Aguirre, made a “Serious
4    Injury Notification” from “news stories” that there were 5 personal injuries and a
5    fatality (SS 2). Ms. Aguirre also reported that the policy limits would not be
6    adequate, and a pro rata settlement would be needed (SS 12).
7             Although State Farm knew within a month of the collision that the policy
8    was insufficient to cover the injuries, it never suggested to counsel for the Ray
9    Family, nor did it make any reference in the claims file, that an interpleader should
10   be made to the court to protect its insureds (SS 34, 35, 47). Rather State Farm
11   consistently requested a global settlement be explored in mediation between the
12   parties (SS 47, 48).
13   C.       THE DEMAND LETTER
14            The Ray Family designated Nicole Head to assist in handling their claims
15   (SS 8). State Farm’s designation form was signed by Mr. Ray and returned to
16   State Farm by Ms. Head (SS 8, 9). Ms. Head spoke with State Farm on 09/18/14,
17   09/22/14, 09/23/14, and 09/26/14 (SS 13). She requested the policy limits which
18   State Farm refused to disclose (SS 25). Ms. Head told State Farm on 09/26/14 that
19   “… Mr. Ray is overwhelmed and the last thing he wants to do right now is
20   deal with insurance.” (SS 22).
21            The Demand letter sent 11/17/14, included a demand to settle without
22   knowing the policy limits, stating “we want justice” for the death, which would
23   presumably include the Ray Family injuries, to be paid within the month or Mr.
24   Ray would need to consult with a lawyer (SS 19).
25   ///
26

27
     2
         On 07/14/16, Mr. Trinidad testified in deposition that he had not received
28
     correspondence on this collision (SS 6, 40, 42).

                                                     6
                    PLAINTIFFS’ POINTS & AUTHORITIES IN OPPOSITION TO STATE FARM’S MSJ
 Case 2:19-cv-04922-DSF-MAA Document 23 Filed 08/10/20 Page 7 of 10 Page ID #:581



1    D.    JUDGMENT AGAINST STATE FARM INSUREDS
2          The jury rendered its verdict in the underlying trial, in favor of the Ray
3    Family in the total amount of $2,118,059.61 (SS 30). State Farm paid the judgment
4    against Jocelyn Carreon in the amount of $27,500, with $20,000 remaining on the
5    policy to partially satisfy the judgment against Jason Trinidad (SS 31).
6                                               III.
7                                    LEGAL ARGUMENT
8          A covenant of good faith and fair dealing is implied in all contracts,
9    including insurance contracts. Wilson v. 21st Century Insurance Company (2007)
10   42 Cal.4th 713, 720. The implied covenant is breached when the insurer denies or
11   delays payment of policy benefits in an unreasonable manner, without any basis.
12   Unreasonableness is shown by a failure to discharge contract duties, prompted by a
13   conscious and deliberate act, which unfairly frustrates the agreed purpose, and
14   disappoints the other party’s expectations. See, Chateau Chamberay Homeowners
15   Association v. Associated International Insurance Company (2001) 90 Cal.App.4th
16   335, 346.
17   A.    MSJ STANDARD
18         The federal standard for determining a summary judgment motion (MSJ)
19   remains with the moving party. The “… burden of establishing that there is no
20   genuine issue of material fact lies initially with the moving party and resolution of
21   all doubts should be in favor of the party opposing the motion.” British Airways
22   Board v. Boeing Company (9th Cir. 1978) 585 F2d 936, 951.
23         The function of the motion is to terminate cases without trial when it can be
24   shown “there is no genuine dispute as to any material fact and the movant is
25   entitled to judgment as a matter of law.” (Fed.R.Civ.P. 56(a)).
26         The opponent must present sufficient evidence under its claims as presented
27   by the complaint to create a genuine issue of material fact for the trier of fact to
28   determine. See, Celotex Corp. v. Catrett (1986) 477 U.S. 317, 325. The court may


                                                   7
                  PLAINTIFFS’ POINTS & AUTHORITIES IN OPPOSITION TO STATE FARM’S MSJ
 Case 2:19-cv-04922-DSF-MAA Document 23 Filed 08/10/20 Page 8 of 10 Page ID #:582



1    treat new claims argued in opposition to an MSJ as a motion for leave to amend the
2    pleading. Unpled theories may be considered in an MSJ, absent prejudice to the
3    opponent. It is an abuse of discretion not to permit an amendment. See,
4    Desertrain v. City of Los Angeles (9th Cir. 2014) 754 F.3d 1147, 1154.
5          The court has the discretion to deny MSJ if the better course of action would
6    be to proceed to trial, regardless of a finding that the MSJ standards are met. See,
7    Anderson v. Liberty Lobby, Inc. (1986) 477 US 242, 255.
8          Here, the Ray Family asserts the triable issues of fact include matters not
9    expressly identified in the complaint, but which are consistent with the concept of
10   refusal to settle, such as the breach of State Farm’s duty to protect its insureds by
11   depleting the policy through settlement with Mr. Bogue. State Farm could easily
12   have interplead the policy but doing so would not protect State Farm’s other bad
13   faith conduct, such as refusing to disclose the identity of all insureds to the Ray
14   Family. The nondisclosure was accomplished before litigation by giving express
15   direction to destroy correspondence to attorney Low on 03/20/15 (SS 37, 38),
16   which identified insured, Socrates Cabales. The nondisclosure was supported by
17   Jocelyn Carreon’s verified responses to written discovery that she was the only
18   insured (SS 36, 38). Failure to interplead the policy limits and depleting the policy
19   by a third party settlement, is subsumed in its breach of the duty to settle, to protect
20   the insured’s interests against excess exposure.
21   B.    INSURER DUTY TO SETTLE
22         An insurer has a duty to settle “where there is a substantial likelihood of
23   recovery in excess of the policy limits.” Murphy v. Allstate Insurance Company
24   (1976) 17 Cal.3d 937, 941. “The reasonableness of a settlement offer is to be
25   evaluated by considering whether, in light of the victim’s injuries and the probable
26   liability of the insured, the ultimate judgment is likely to exceed the amount of
27   settlement offer.” Johansen v. California State Automobile Association Inter-
28   Insurance Bureau (1975) 15 Cal.3d 9, 16.


                                                   8
                  PLAINTIFFS’ POINTS & AUTHORITIES IN OPPOSITION TO STATE FARM’S MSJ
 Case 2:19-cv-04922-DSF-MAA Document 23 Filed 08/10/20 Page 9 of 10 Page ID #:583



1          The judgment infers that the value of the claim is equivalent to the judgment
2    and acceptance of the offer to settle for less would have been reasonable. See,
3    Crisci v. Security Insurance Company (1967) 66 Cal.2d 425, 431.
4          Here, State Farm breached its duties by refusing to accept a reasonable
5    settlement demand for the wrongful death and personal injuries of the Ray Family
6    when State Farm knew, or had reason to know, in September 2014, before the
7    demand was made on 11/17/14, that its limits were insufficient to compensate all
8    the damages and its insured was fully responsible for the harms (SS 2, 6, 12).
9    C.    SETTLEMENT AND INTERPLEADER
10         When the insurer knows or has reason to know there are, or will be, multiple
11   injury claims which may exceed the policy limits, the choice to be made is either a
12   global agreement among the parties, or tender of the policy to the courts by an
13   interpleader. See, Schwartz v. State Farm Fire & Casualty Company (2001) 88
14   Cal.App.4th 1329, 1338-1339. Here, State Farm repeatedly requested that the
15   parties engage in mediation to reach a global settlement (SS 48). When settlement
16   fails, State Farm still has a duty to protect its insureds and can do so with an
17   interpleader. Settlement would have conceivably protected State Farm with a
18   release from its bad faith failures to disclose identity of the insured, and failure to
19   protect the insureds by depleting the policy. When the insurer tenders the policy,
20   its obligation to reasonably settle is discharged and is considered “good faith” as a
21   matter of law. See, State Farm Mutual Automobile Insurance Company v. Crane
22   (1990) 217 Cal.App.3d 1127, 1136.
23         A belated tender of the policy can be a breach of the duty and constitute bad
24   faith in any event. The belated tender does not cure State Farm’s earlier bad faith
25   by refusing to settle. Critz v. Farmers Insurance Group (1964) 230 Cal.app. 2d
26   788, 789, disapproved on other grounds in Crisci v. Security Insurance Company
27   of New Haven, Connecticut (1967) 66 Cal.2d 425, 433.
28   ///


                                                   9
                  PLAINTIFFS’ POINTS & AUTHORITIES IN OPPOSITION TO STATE FARM’S MSJ
 Case 2:19-cv-04922-DSF-MAA Document 23 Filed 08/10/20 Page 10 of 10 Page ID #:584



1    D.    REASONABLE CONDUCT OF INSURER IS THE TEST
2          When the insurer’s bad faith is at issue, reasonableness of the insurer’s
3    conduct is the fundamental principle. California’s civil jury instruction number
4    2334 requires a finding that the claim was covered by the policy, the insurer failed
5    to accept a reasonable demand to settle, and judgment was entered against the
6    insureds for an excess amount greater than the policy limits (CACI 2334). The
7    instruction provides, "A settlement demand for an amount within policy limits is
8    reasonable if [defendant] knew or should have known at the time the demand as
9    rejected that the potential judgment was likely to exceed the amount of the demand
10   based on [plaintiff in underlying case] injuries or loss and [plaintiff’s] probable
11   liability. (CACI 2334). Here, State Farm knew within a month of the collision
12   that the injuries would exceed the policy limits and the driver was (100%) liable
13   for the collision by falling asleep at the wheel (SS 2, 6, 12).
14                                               IV.
15                                       CONCLUSION
16         Plaintiffs, Ricky Ray, individually and as successor in interest to Cynthia
17   Ray, deceased, Morgan Howard, Alexis Grimm (Alexis), Kourtnee Grimm
18   (Kourtnee), and J.R., a minor, by and through her guardian ad litem, Ricky Ray,
19   respectfully request the court deny the motion for summary judgment brought by
20   defendant, State Farm Mutual Automobile Insurance Company.
21

22   DATED: August 10, 2020                    Respectfully submitted,
23                                             THE LAW FIRM OF JOSEPH H. LOW IV
24

25                                             By:
                                               Joseph H. Low IV
26
                                               Attorney for Plaintiff
27

28



                                                  10
                  PLAINTIFFS’ POINTS & AUTHORITIES IN OPPOSITION TO STATE FARM’S MSJ
